Order entered May 13, 2014




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-14-00541-CV

     IN RE HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, Relator

              Original Proceeding from the 298th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-02312-M

                                      ORDER
      The Court has before it relator’s motion for stay pending mandamus. We DENY the

motion.


                                                /s/   JIM MOSELEY
                                                      JUSTICE